*574While plaintiff clearly suffers from chronic and painful conditions for which she had surgery and other treatment after the subject elevator accident, ample evidence shows that such conditions are due to a preexisting congenital and degenerative disease in plaintiffs spine. A fair interpretation of the conflicting evidence on causation supports the jury’s apparent finding that while the accident caused plaintiff some pain and suffering, it did not permanently aggravate her preexisting conditions or result in any serious new injuries (cf Grassi v Ulrich, 87 NY2d 954). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.